Exhibit 10.3

 

EXECUTION VERSION

 

 

 

 

 

 

 

AKERNA CORP.

 

– and –

 

Akerna Canada Ample Exchange Inc.

 

– and –

 

JOHN PRENTICE

 

– and –

 

ODYSSEY TRUST COMPANY

 

 

 

RIGHTS INDENTURE

 

 

 

 

Providing for the Issue of Certain Contingent Value Rights

 

 

 

 

 

 

 

 

 

 

 



 

TABLE OF CONTENTS

 

    Page       ARTICLE 1 INTERPRETATION 2 1.1 DEFINITIONS 2 1.2 MEANING OF
“OUTSTANDING” FOR CERTAIN PURPOSES 5 1.3 CERTAIN RULES OF INTERPRETATION 5 1.4
INTERPRETATION NOT AFFECTED BY HEADINGS, ETC. 6 1.5 APPLICABLE LAW 6 1.6 DAY NOT
A BUSINESS DAY 6 1.7 CONFLICT 6 1.8 TIME OF THE ESSENCE 6 1.9 CURRENCY 6 1.10
SCHEDULES 7 ARTICLE 2 ISSUE OF RIGHTS 7 2.1 CREATION AND ISSUE OF RIGHTS 7 2.2
TERMS OF RIGHTS 7 2.3 RIGHTS CERTIFICATES 7 2.4 SIGNING OF RIGHTS CERTIFICATES 8
2.5 CERTIFICATION BY THE RIGHTS AGENT 9 2.6 HOLDER NOT A SHAREHOLDER 9 2.7 ISSUE
IN SUBSTITUTION FOR LOST RIGHTS CERTIFICATE 9 2.8 REGISTER FOR RIGHTS 10 2.9
TRANSFER OF RIGHTS 10 2.10 TRANSFEREE ENTITLED TO REGISTRATION 11 2.11 REGISTERS
OPEN FOR INSPECTION 11 2.12 OWNERSHIP OF RIGHTS 12 2.13 EXCHANGE OF RIGHTS
CERTIFICATES 12 2.14 PRINCIPAL OFFICE 12 ARTICLE 3 DELIVERY OF DEFERRED
CONSIDERATION 12 3.1 METHOD OF DELIVERY OF DEFERRED CONSIDERATION 12 3.2 PAYMENT
MECHANISM 13 3.3 CANCELLATION OF RIGHTS 13 3.4 RIGHTS VOID 13 3.5 ACCOUNTING AND
RECORDING 13 ARTICLE 4 COVENANTS OF AKERNA AND EXCHANGECO 14 4.1 MAINTENANCE 14
4.2 TO PAY RIGHTS AGENT REMUNERATION AND EXPENSES 14 4.3 TO PERFORM COVENANTS 14
4.4 RIGHTS AGENT MAY PERFORM COVENANTS 14 4.5 CREATION AND ISSUE OF THE RIGHTS
15

 



- i -



 

ARTICLE 5 ROLE OF RIGHTS AGENT 15 5.1 ROLE AS RIGHTS AGENT 15 ARTICLE 6
ENFORCEMENT 15 6.1 SUITS BY HOLDERS OF RIGHTS 15 6.2 WAIVER OF DEFAULT 15
ARTICLE 7 SUCCESSOR ENTITIES 16 7.1 CERTAIN REQUIREMENTS 16 7.2 VESTING OF
POWERS IN SUCCESSOR ENTITY 16 ARTICLE 8 NOTICES 16 8.1 NOTICE TO AKERNA AND THE
RIGHTS AGENT 16 ARTICLE 9 CONCERNING THE RIGHTS AGENT 17 9.1 NO CONFLICT OF
INTEREST 17 9.2 REPLACEMENT OF RIGHTS AGENT 18 9.3 EVIDENCE, EXPERTS AND
ADVISERS 18 9.4 RIGHTS AGENT MAY DEAL IN SECURITIES 19 9.5 RIGHTS AGENT NOT
ORDINARILY BOUND 19 9.6 RIGHTS AGENT NOT REQUIRED TO GIVE SECURITY 19 9.7 RIGHTS
AGENT NOT REQUIRED TO GIVE NOTICE OF DEFAULT 19 9.8 ACCEPTANCE OF APPOINTMENT 19
9.9 DUTIES OF RIGHTS AGENT 19 9.10 ACTIONS BY RIGHTS AGENT 20 9.11 PROTECTION OF
RIGHTS AGENT 20 9.12 INDEMNIFICATION OF THE RIGHTS AGENT 21 9.13 THIRD PARTY
INTERESTS 21 9.14 NOT BOUND TO ACT / ANTI-MONEY LAUNDERING 21 9.15 PRIVACY LAWS
21 9.16 FORCE MAJEURE 22 ARTICLE 10 SUPPLEMENTAL INDENTURES 22 10.1 SUPPLEMENTAL
INDENTURES 22 ARTICLE 11 GENERAL PROVISIONS 22 11.1 EXECUTION 22 11.2 AMENDMENT
23 11.3 FORMAL DATE 23 11.4 SATISFACTION AND DISCHARGE OF INDENTURE 23 11.5
PROVISIONS OF INDENTURE AND RIGHTS FOR THE SOLE BENEFIT OF PARTIES AND HOLDERS
23 11.6 WITHHOLDING 23

 

SCHEDULE “A” – FORM OF RIGHTS CERTIFICATE

 

- ii -



 

THIS RIGHTS INDENTURE dated as of July ___, 2020

 

BETWEEN:

 

AKERNA CORP.,

 

a corporation existing under the laws of the State of Delaware (“Akerna”)

 

- AND –

 

Akerna Canada Ample Exchange Inc.

 

a corporation existing under the laws of the Province of Ontario (“Exchangeco”)

 

- AND –

 

JOHN PRENTICE,

 

an individual resident in the Province of Ontario

(the “Shareholder Representative”)

 

- AND –

 

ODYSSEY TRUST COMPANY,

 

a trust company existing under the laws of Alberta (the “Rights Agent”)

 

WHEREAS:

 

A.All capitalized terms used in these recitals have the meanings ascribed to
them in Section 1.1 below;

 

B.Akerna, Ample, Exchangeco and the Shareholder Representative have entered into
the Arrangement Agreement;

 

C.Pursuant to the terms of the Arrangement Agreement and the Plan of
Arrangement, Akerna and Exchangeco proposes to issue to the Ample Shareholders
the Rights on the terms and conditions herein set forth;

 

D.Each Right shall entitle the Holder to receive, without payment of any further
consideration and without further action on the part of the holder thereof, a
portion of the Deferred Consideration, which portion shall be determined in
accordance with the Arrangement Agreement and the terms and conditions herein
set forth;

 



- 1 -



 

E.Akerna and Exchangeco are each duly authorized to create and issue the Rights
to be issued as herein provided;

 

F.All things necessary have been done and performed to make the Rights, when
issued as provided in this Indenture, legal, valid and binding upon Akerna and
Exchangeco with the benefits of and subject to the terms of this Indenture;

 

G.The foregoing recitals are made as representations and statements of fact by
Akerna and Exchangeco and not by the Rights Agent; and

 

H.The Rights Agent has agreed to act as the rights agent in respect of the
Rights on behalf of the Holders on the terms and conditions herein set forth;

 

NOW THEREFORE THIS INDENTURE WITNESSES that for good and valuable consideration
mutually given and received, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed and declared as follows:

 

ARTICLE 1
INTERPRETATION

 

1.1DEFINITIONS

 

In this Indenture, including the recitals and schedules hereto, the following
words and phrases shall have the following meanings:

 

(a)“Akerna Shares” means the shares in the common stock in the share capital of
Akerna;

 

(b)“Allocation Notice” has the meaning ascribed thereto in Section 3.2(a);

 

(c)“Ample” means Ample Organics Inc.;

 

(d)“Ample Common Shareholders” means the holders of Ample Common Shares
immediately prior to the Closing Time;

 

(e)“Ample Common Shares” means the Common Shares in the authorized capital of
Ample;

 

(f)“Ample Preferred Shareholders” means the holders of Ample Preferred Shares
immediately prior to the Closing Time;

 

(g)“Ample Preferred Shares” means each issued and outstanding Class A Preferred
Share in the capital of Ample, being all issued and outstanding Class A-1
Preferred Shares, Class A-2 Preferred Shares and Class A-3 Preferred Shares;

 

(h)“Ample Shareholders” means collectively the Ample Common Shareholders and the
Ample Preferred Shareholders;

 

(i)“Arrangement” means an arrangement under the Business Corporations Act
(Ontario) on the terms and subject to the conditions set out in the Plan of
Arrangement, subject to any amendments or any variations to the Plan of
Arrangement made in accordance with the terms of the Arrangement Agreement;

 



- 2 -



 

(j)“Arrangement Agreement” means, collectively, the arrangement agreement dated
December 18, 2019 between Akerna, Ample, Exchangeco and the Shareholder
Representative in respect of the Arrangement, as amended by amending agreements
dated February 28, 2020, May 26, 2020 and June 1, 2020, and as such agreement
may be further amended from time to time;

 

(k)“Articles” means the certificate and articles of amendment of Ample dated
October 1, 2019, as amended or otherwise modified by the Articles of Arrangement
(as defined in the Plan of Arrangement);

 

(l)“Business Day” means any day, other than Saturday, Sunday or a statutory
holiday in the Province of Alberta;

 

(m)“Closing Date” means the date hereof;

 

(n)“Closing Time” means the time at which the Arrangement becomes effective on
the Closing Date pursuant to the Business Corporations Act (Ontario);

 

(o)“Counsel” means a barrister or solicitor or firm of barristers or solicitors
retained by the Rights Agent or retained or employed by Akerna and acceptable to
the Rights Agent, acting reasonably;

 

(p)“Court” means the Ontario Superior Court of Justice;

 

(q)“Deferred Consideration” means $10,000,000, payable in Exchangeable Shares;
provided that in the event the Recurring Revenue recognized during the Deferred
Consideration Period is less than $9,000,000, the Deferred Consideration amount
of $10,000,000 shall be reduced by an amount equal to the product of $6.67
multiplied by the difference between $9,000,000 and the amount of Recurring
Revenue realized during the Deferred Consideration Period (up to a maximum
reduction of $10,000,000), all as calculated in the Deferred Consideration
Statement finally determined in accordance with the Arrangement Agreement;

 

(r)“Deferred Consideration Payment Date” means the date that the Deferred
Consideration is payable by Akerna and Exchangeco to the Rights Agent in
accordance with Section 2.19 of the Arrangement Agreement;

 

(s)“Deferred Consideration Period” means the period of time beginning on the
Closing Date, and ending on the date that is 12 months after the Closing Date;

 

(t)“Deferred Consideration Statement” has the meaning ascribed thereto in the
Arrangement Agreement;

 

(u)“Director” means a director of Akerna and “Directors” or “Board of Directors”
means the board of directors of Akerna or, whenever duly empowered, a committee
of the board of directors of Akerna, and reference to “action by the directors”
means action by the directors of Akerna as a board or action by a committee as a
committee;

 



- 3 -



 

(v)“distributions” means distributions (payable in cash or in securities,
property or assets of equivalent value) declared payable on Exchangeable Shares;

 

(w)“DRS” means the Direct Registration System maintained by the Rights Agent;

 

(x)“DRS Advice” means the notification produced by the DRS system evidencing
ownership of the Rights;

 

(y)“Exchange Rate” means, on any date of determination, the CAD/USD daily
exchange rate quoted by the Bank of Canada three Business Days prior to such
date;

 

(z)“Exchangeable Shares” means the redeemable preferred shares in the capital of
Exchangeco;

 

(aa)“Exchangeco” means Akerna Canada Ample Exchange Inc.;

 

(bb)“Holder” means a Person for the time being who is the registered holder of a
Right;

 

(cc)“Indenture” or “this Indenture” and “hereto”, “herein”, “hereby”,
“hereunder”, “hereof” and similar expressions refer to this instrument and not
to any particular Article, Section, clause, subdivision or other portion hereof,
and include each instrument supplemental or ancillary hereto or required to
implement this instrument;

 

(dd)“NASDAQ” means the National Association of Securities Dealers Automated
Quotations exchange;

 

(ee)“Permitted Transfer” means a transfer of Rights (i) upon death of a Holder
by will or intestacy; (b) pursuant to a court order; or (c) by operation of law
(including any consolidation or merger) or without consideration in connection
with the dissolution, liquidation or termination of any corporation, limited
liability company, partnership or other entity;

 

(ff)“Person” includes any individual, corporation, company, partnership,
association, joint venture, trust, unincorporated association, government or
governmental authority;

 

(gg)“Plan of Arrangement” means the plan of arrangement attached as Schedule “C”
to the Arrangement Agreement, as amended from time to time;

 

(hh)“Recurring Revenue” means all revenue that is derived from or that is
associated with license revenue from Ample’s core seed-to-sale, AmpleCentral and
“Last Call Analytics” products;

 

(ii)“Regulatory Authorities” means securities regulatory authorities in Canada,
the United States and/or a jurisdiction outside Canada and the United States
where a Holder is resident;

 

(jj)“Rights” mean the contingent value rights issued and certified hereunder,
evidenced in certificated form by a Rights Certificate or uncertificated form by
a DRS Advice, and for the time being outstanding, entitling Holders thereof to
receive Exchangeable Shares, in accordance with the terms hereof, and “Right”
means any one of them;

 



- 4 -



 

(kk)“Rights Agency” means the transfer office of the Rights Agent in Calgary,
Alberta and such other locations as Akerna may designate, with the approval of
the Rights Agent;

 

(ll)“Rights Agent” means Odyssey Trust Company or its successor or successors
for the time being as rights agent hereunder, at its offices in Calgary,
Alberta;

 

(mm)“Rights Certificate” means a certificate in substantially the form set out
in Schedule “A” hereto, issued and certified hereunder to evidence a Right;

 

(nn)“Successor Entity” has the meaning ascribed thereto in Section 7.1;

 

(oo)“Termination Date” means the date that Akerna and/or Exchangeco fully pays
to the Holders all Deferred Consideration to which such holders are entitled;

 

(pp)“United States” means the United States of America, its territories and
possessions, any State of the United States, and the District of Columbia;

 

(qq)“U.S. Person” means a “U.S. person” as that term is defined in Rule 902(k)
of Regulation S of the U.S. Securities Act;

 

(rr)“U.S. Securities Act” means the United States Securities Act of 1933, as
amended;

 

(ss)“U.S. Securities Exchange Act” means the United States Securities Exchange
Act of 1934;

 

(tt)“written request of Akerna” and “certificate of Akerna” mean, respectively,
a written order, request, consent and certificate signed in the name of Akerna
by any one or more of the officers or Directors of Akerna and may consist of one
or more instruments so executed and any other documents referred to herein which
is required or contemplated to be provided or given by Akerna is a document
signed on behalf of Akerna by any one or more of such officers or Directors;

 

and a derivative of any defined word or phrase has the meaning appropriate to
the derivation of the word or phrase.

 

1.2MEANING OF “OUTSTANDING” FOR CERTAIN PURPOSES

 

Except as provided in Section 3.4, every Rights Certificate countersigned and
delivered by the Rights Agent or Rights evidenced by a DRS Advice issued under
this Indenture shall be deemed to be outstanding until the Termination Date,
provided however that where a Rights Certificate has been issued in substitution
for a Rights Certificate that has been lost, stolen or destroyed, only one of
them shall be counted for the purpose of determining the Rights outstanding.

 

1.3CERTAIN RULES OF INTERPRETATION

 

Unless otherwise specified in this Indenture:

 

(a)words importing the singular number include the plural and vice versa;

 



- 5 -



 

(b)words importing gender include both genders and vice versa and words
importing individuals include firms and corporations and vice versa;

 

(c)“in writing” or “written” includes printing, typewriting or any electronic
means of communication capable of being visibly reproduced at the point of
reception, including facsimile;

 

(d)“including” is used for illustration only and not to limit the generality of
any preceding words, whether or not non-limiting language (such as, “without
limitation”, “but not limited to” and similar expressions) is used with
reference thereto; and

 

(e)reference to any statute, regulation or by-law includes amendments,
consolidations, re-enactments and replacements thereof and instruments and
legislation thereunder.

 

1.4INTERPRETATION NOT AFFECTED BY HEADINGS, ETC.

 

The division of this Indenture into Articles, Sections and other subdivisions,
the inclusion of a table of contents and the insertion of headings are for
convenience of reference only and do not affect the construction or
interpretation of this Indenture.

 

1.5APPLICABLE LAW

 

This Indenture, the Rights and the Rights Certificates shall be governed by and
construed in accordance with the laws of the Province of Ontario and the federal
laws of Canada applicable therein. Any and all disputes arising under this
Indenture, the Rights and the Rights Certificates, whether as to interpretation,
performance or otherwise, shall be subject to the non-exclusive jurisdiction of
the courts of the Province of Ontario and each of the parties hereto irrevocably
attorns to the jurisdiction of the courts of such province.

 

1.6DAY NOT A BUSINESS DAY

 

Whenever any payment is due or required to be made or any other action is
required to be taken under this Indenture or the Rights Certificates on or as of
a day that is not a Business Day, that payment must be made and the other action
must be taken on or as of the next day that is a Business Day.

 

1.7CONFLICT

 

In the event of a conflict or inconsistency between a provision of this
Indenture and in the Rights Certificates issued hereunder, the relevant
provision in this Indenture shall prevail to the extent of the inconsistency.

 

1.8TIME OF THE ESSENCE

 

Time shall be of the essence of this Indenture, the Rights and the Rights
Certificates.

 

1.9CURRENCY

 

Except as otherwise stated, all dollar amounts herein are expressed in Canadian
dollars.

 



- 6 -



 

1.10SCHEDULES

 

Schedule “A” to this Indenture is incorporated into this Indenture by reference.

 

ARTICLE 2
ISSUE OF RIGHTS

 

2.1CREATION AND ISSUE OF RIGHTS

 

(a)The Rights Agent is hereby appointed rights agent in respect of the Rights.

 

(b)Pursuant to the Arrangement Agreement and the Plan of Arrangement, each Ample
Shareholder immediately prior to the Closing Time (other than any Ample
Shareholder that validly exercised dissent rights in connection with the
Arrangement and which dissent right remains valid immediately prior to the
Closing Time) shall be entitled to a Right upon the Closing Time.

 

(c)Pursuant to the Arrangement Agreement and the Plan of Arrangement, to the
extent that an Ample Shareholder who has validly exercised dissent rights in
connection with the Arrangement is ultimately deemed to have participated in the
Arrangement on the same basis as a non-dissenting Ample Shareholder, Akerna and
Exchangeco shall cause the Rights Agent to forward the Rights to such Holder,
pursuant to the Arrangement Agreement and the Plan of Arrangement and upon the
written request of Akerna.

 

2.2TERMS OF RIGHTS

 

A.Each Right shall entitle the Holder thereof to receive that portion of the
Deferred Consideration that the initial Holder of such Right is entitled to
receive in its capacity as an Ample Shareholder pursuant to the Articles. The
amount of the entitlement attaching to each Right shall be determined in
accordance with the Articles and the Plan of Arrangement by the Shareholder
Representative acting reasonably and with reference to the shareholder register
of Ample delivered by Ample as of the Effective Time in accordance with the
Arrangement Agreement.

 

(b)Akerna and Exchangeco shall remit any Deferred Consideration accruing to a
Holder on or before the Deferred Consideration Payment Date by delivery of
Exchangeable Shares in accordance with Section 3.2.

 

(c)Subject to the terms and conditions of this Indenture, all Rights shall rank
pari passu, whatever may be the actual date of issue thereof.

 

(d)The Rights shall terminate in accordance with the provisions of Section 3.4
and the Plan of Arrangement.

 

2.3FORM OF RIGHTS, CERTIFICATED RIGHTS

 

(a)The Rights may be issued in both certificated and uncertificated form. All
rights issued in certificated form shall be evidenced by a Rights Certificate
(including all replacements issued in accordance with this Indenture). All
Rights issued in uncertificated form will be evidenced by a DRS Advice and
reflected on the register of the Rights and in accordance with the procedures of
the Rights Agent for its DRS.

 



- 7 -



 

(b)The Rights Certificates to be issued to evidence the Rights authorized for
issuance pursuant to Section 2.1 shall be substantially in the form set out in
Schedule “A”.

 

(c)All Rights Certificates shall be dated as of the date of their issuance, and
shall bear such distinguishing letters and numbers as Akerna may, with the
approval of the Rights Agent, prescribe.

 

(d)Rights Certificates shall continue to be in the form set out in Schedule “A”
and shall continue to express the Deferred Consideration deliverable thereunder.

 

(e)Akerna covenants that (i) the Rights and the Exchangeable Shares issuable
pursuant to the Rights shall be registered or qualified for distribution, or
exempt from or not subject to any requirement for registration or qualification
for distribution, under the U.S. Securities Act and the applicable securities
laws of U.S. states and (ii) such securities shall not be “restricted
securities” within the meaning of Rule 144 under the U.S. Securities Act or
under any other U.S. federal or state securities laws.

 

(f)Any certificates representing Rights, and, if applicable, any certificates
representing Exchangeable Shares issued pursuant to the Rights, and any
certificates issued in replacement thereof or in substitution therefor, shall,
until such time as the same is no longer required under applicable requirements
of the U.S. Securities Act or applicable state securities laws, bear a legend in
substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY [For Rights Include: AND THE SECURITIES
ISSUABLE PURSUANT THERETO] ARE SUBJECT TO THE TERMS AND CONDITIONS OF (I) AN
ARRANGEMENT AGREEMENT DATED AS OF DECEMBER 18, 2019, as amended by amending
agreements dated February 28, 2020, May 26, 2020 and June 1, 2020; AND (II) A
RIGHTS INDENTURE DATED AS OF JULY ___, 2020, INCLUDING TERMS AND CONDITIONS THAT
RESTRICT THE SALE, ASSIGNMENT, PLEDGE, ENCUMBRANCE, TRANSFER, OR DISPOSITION OF
SUCH SECURITIES.

 

2.4SIGNING OF RIGHTS CERTIFICATES

 

The Rights Certificates shall be signed by any Director or officer of each of
Akerna and Exchangeco at or prior to the date of issue of such Rights
Certificate and the date of certification or delivery thereof. The signature of
such signing officer may be mechanically reproduced in facsimile or
electronically and Rights Certificates bearing such facsimile or electronic
signature shall be binding upon Akerna and Exchangeco as if they had been
manually signed by such signing officer. Notwithstanding that any individual
whose manual, facsimile or electronic signature appears on any Rights
Certificate as a signing officer may no longer hold office or a trusteeship, as
applicable, at the date of issue of such Rights Certificate or at the date of
certification or delivery thereof, any Rights Certificate signed as aforesaid
shall, subject to Section 2.5, be valid and binding upon Akerna, Exchangeco and
the Holder thereof shall be entitled to the benefits of this Indenture.

 



- 8 -



 

2.5CERTIFICATION BY THE RIGHTS AGENT

 

(a)Rights Certificates evidencing the Rights shall be certified by or on behalf
of the Rights Agent on written direction of Akerna.

 

(b)No Rights Certificate shall be issued or, if issued, shall be valid for any
purpose or entitle the Holder to the benefits hereof until it has been certified
by manual signature by or on behalf of the Rights Agent substantially in the
form of the certificate set out in Schedule “A”, and such certification by the
Rights Agent upon any Rights Certificate shall be conclusive evidence as against
Akerna and Exchangeco that the Rights Certificate so certified has been duly
issued hereunder and that the Holder is entitled to the benefits hereof.

 

(c)The certification of the Rights Agent on Rights Certificates issued hereunder
shall not be construed as a representation or warranty by the Rights Agent as to
the validity of this Indenture or the Rights Certificates (except the due
certification thereof) and the Rights Agent shall in no respect be liable or
answerable for the use made of the Rights Certificates or any of them or of the
consideration therefor except as otherwise specified herein.

 

2.6HOLDER NOT A SHAREHOLDER

 

Nothing in this Indenture or in the holding of a Right itself evidenced by a
Rights Certificate, or otherwise, shall be construed as conferring upon a Holder
any right or interest whatsoever as a shareholder of Akerna or Exchangeco,
including, but not limited to, the right to vote at, to receive notice of, or to
attend, meetings of shareholders or any other proceedings of Akerna or
Exchangeco, or the right to receive distributions, except as may be provided
herein or in the Rights Certificates.

 

2.7ISSUE IN SUBSTITUTION FOR LOST RIGHTS CERTIFICATE

 

(a)If any of the Rights Certificates shall become mutilated or lost, destroyed
or stolen, Akerna and Exchangeco, subject to applicable law and to Subsection
2.7(b), shall issue and thereupon the Rights Agent shall certify and deliver a
new Rights Certificate of like date and tenor as the one mutilated, lost,
destroyed or stolen upon surrender and in place of and upon cancellation of such
mutilated Rights Certificate, or in lieu of and in substitution for such lost,
destroyed or stolen Rights Certificate, and the substituted Rights Certificate
shall be in a form approved by the Rights Agent and shall be entitled to the
benefits hereof and shall rank equally in accordance with its terms with all
other Rights Certificates issued or to be issued hereunder.

 

(b)The applicant for the issue of a new Rights Certificate pursuant to this
Section 2.7 shall bear the cost of the issue thereof and in case of loss,
destruction or theft shall, as a condition precedent to the issue thereof,
furnish to Akerna and to the Rights Agent evidence of ownership and of the loss,
destruction or theft of the Rights Certificate so lost, destroyed or stolen
satisfactory to Akerna and to the Rights Agent in their sole discretion, in each
case acting reasonably, and such applicant may also be required to furnish an
indemnity or surety bond in amount and form satisfactory to Akerna and the
Rights Agent in their sole discretion, in each case acting reasonably, and shall
pay the reasonable charges of Akerna and the Rights Agent in connection
therewith.

 



- 9 -



 

2.8REGISTER FOR RIGHTS

 

Akerna and Exchangeco shall cause to be kept by and at the Rights Agency which
is the transfer office of the Rights Agent in Calgary, Alberta and in such other
place or places as Akerna with the approval of the Rights Agent may designate, a
securities register in which shall be entered the names and addresses of Holders
and the other particulars, prescribed by law, of the Rights held by them. Akerna
and Exchangeco shall also cause to be kept by and at such office the register of
transfers, and may also cause to be kept by the Rights Agent or such other
registrar or registrars and at such other place or places as Akerna may
designate with the approval of the Rights Agent, branch registers of transfers
(including, without limitation, branch registers of transfers at each of the
other Rights Agencies) in which shall be recorded the particulars of the
transfers of Rights registered in that branch register of transfers.

 

2.9TRANSFER OF RIGHTS

 

(a)The Rights may not be sold, assigned, transferred, pledged, encumbered or in
any other manner transferred or disposed of, in whole or in part, other than
through a Permitted Transfer. Any attempted sale, assignment, transfer, pledge,
encumbrance or disposition of Rights, in whole or in part, in violation of this
Section 2.9(a) shall be void ab initio and of no effect.

 

(b)Subject to Sections 2.8, 2.9(a) and 2.9(c) and such reasonable requirements
as the Rights Agent may prescribe and all applicable securities laws and
requirements of Regulatory Authorities, the Rights may be transferred on the
register kept at the Rights Agency pursuant to a Permitted Transfer by the
Holder or its legal representatives or its attorney duly appointed by an
instrument in writing in form and manner of execution satisfactory to the Rights
Agent only upon: (i) in the case of a Rights Certificate, the surrendering of
the relevant Rights Certificate with a written instrument of transfer in form
reasonably satisfactory to the Rights Agent; and (ii) in the case of DRS
Advices, in accordance with the procedures described by the Rights Agent. Upon
the Holder surrendering the same and/or meeting the requirements set forth
above, the Rights Agent shall issue to the transferee a Rights Certificate or
DRS Advice, as applicable, representing the Rights transferred pursuant to the
Permitted Transfer.

 

(c)No transfer of a Right shall be effective or shall be entered on the register
kept by the Rights Agent unless the transferee thereof certifies in writing to
Akerna’s satisfaction that the transfer is a Permitted Transfer and:

 

(i)the Rights may be transferred in the manner contemplated pursuant to an
applicable exemption from the registration requirements of the U.S. Securities
Act and applicable state securities laws; or

 

(ii)(A) it is not a U.S. Person; (B) at the time of transfer it is not within
the United States; and (C) it is not acquiring such Right for the account or
benefit of a U.S. Person or a Person within the United States.

 

The transferee shall also be required to acknowledge that it shall notify Akerna
prior to the Termination Date if the representations, warranties and
certifications contained in the written instrument of transfer attached to the
Rights Certificate, as applicable, are no longer true and correct.

 



- 10 -



 

(d)No transfer of a Right shall be valid:

 

(i)unless made in accordance with the provisions hereof;

 

(ii)until, upon compliance with such reasonable requirements as the Rights Agent
may prescribe, such transfer is recorded on the register maintained by the
Rights Agent pursuant to Subsection 2.8; and

 

(iii)until all governmental or other charges arising by reason of such transfer
have been paid.

 

(e)The Rights Agent will promptly advise Akerna of any requested transfer of the
Rights. Akerna and Exchangeco will be entitled, and Akerna may direct the Rights
Agent, to refuse to recognize any transfer, or enter the name of any transferee,
of any Rights on the register kept by the Rights Agent, if such transfer is not
a Permitted Transfer and/or would constitute a violation of the securities laws
of any jurisdiction or the rules, regulations or policies or any Regulatory
Authority having jurisdiction.

 

(f)The transfer register for the Rights shall be closed as of the close on
business on the last Business Day immediately preceding the Termination Date.

 

2.10TRANSFEREE ENTITLED TO REGISTRATION

 

The transferee of a Right in accordance with Sections 2.8 and 2.9 shall, after
the written instrument of transfer attached to the Rights Certificate or DRS
Advice is duly completed and the required written instrument(s) of transfer are
lodged with the Rights Agent, and upon compliance with all other conditions in
that regard required by this Indenture and by all applicable securities laws and
requirements of Regulatory Authorities, be entitled to have its name entered on
the register as the owner of such Right free from all equities or rights of
set-off or counterclaim between Akerna or Exchangeco and its transferor or any
previous Holder of such Right, save in respect of equities of which Akerna or
Exchangeco or the transferee is required to take notice by statute or by order
of a court of competent jurisdiction.

 

No duty shall rest with the Rights Agent to determine compliance of the
transferee or transferor of any Rights with applicable securities laws. The
Rights Agent may assume for the purposes of this Indenture that the address on
the register of Holders of any Holder is the actual address of such Holder and
is also determinative of the residence of such Holder and that the address of
any transferee to whom any Rights or other securities deliverable in connection
with any Rights are to be registered, as shown on the transfer document, is the
actual address of the transferee and is also determinative of the residency of
the transferee.

 

2.11REGISTERS OPEN FOR INSPECTION

 

The registers hereinbefore referred to shall be open at all reasonable times and
upon reasonable notice for inspection by Akerna, Exchangeco, the Rights Agent,
the Shareholder Representative or any Holder. The Rights Agent shall, from time
to time when requested to do so in writing by Akerna, furnish Akerna and/or
Exchangeco, upon payment of the Rights Agent’s reasonable charges, with a list
of the names and addresses of Holders entered in the register kept by the Rights
Agent and showing the number of Rights held by each such Holder.

 



- 11 -



 

2.12OWNERSHIP OF RIGHTS

 

(a)Akerna, Exchangeco and the Rights Agent may deem and treat the registered
Holder of any Rights Certificate or DRS Advice as the absolute owner of the
Right represented thereby for all purposes and Akerna, Exchangeco and the Rights
Agent shall not be affected by any notice or knowledge to the contrary, except
where Akerna, Exchangeco or the Rights Agent is required to take notice by
statute or by order of a court of competent jurisdiction. For greater certainty,
subject to applicable law, none of Akerna, Exchangeco nor the Rights Agent shall
be bound to take notice of or see to the execution of any trust, whether
express, implied or constructive, in respect of any Right, and may transfer any
Right in accordance with Section 2.9 on the direction of the Person registered
as Holder thereof, whether named as rights agent or otherwise, as though that
Person were the beneficial owner thereof.

 

(b)Subject to the provisions of this Indenture and applicable law, each Holder
shall be entitled to the rights and privileges attaching to the Rights held
thereby.

 

2.13EXCHANGE OF RIGHTS CERTIFICATES

 

(a)Rights Certificates, representing Rights entitling the Holders to receive
Deferred Consideration may, prior to the Termination Date and upon compliance
with the reasonable requirements of the Rights Agent, be exchanged for another
Rights Certificate or Rights Certificates entitling the Holder thereof to
receive any Deferred Consideration payable under the Rights Certificate or
Rights Certificates so exchanged of equal aggregate amount.

 

(b)Rights Certificates may be exchanged only at the Rights Agency or at any
other place that is designated by Akerna with the approval of the Rights Agent.
Any Rights Certificates tendered for exchange shall be surrendered to the Rights
Agent and shall be cancelled.

 

(c)Except as otherwise herein provided, the Rights Agent shall charge to the
Holder requesting an exchange a reasonable sum for each new Rights Certificate
issued in exchange for a surrendered Rights Certificate(s).

 

2.14PRINCIPAL OFFICE

 

If the principal transfer office of the Rights Agent in the city where the
Rights Agency is situated is for any reason not available to act in connection
with the exchange of Rights Certificates as contemplated by this Indenture,
Akerna and the Rights Agent shall arrange for another office in such city to act
in connection with the exchange of Rights Certificates and shall give notice of
the change of such office to the Shareholder Representative.

 

ARTICLE 3
DELIVERY OF DEFERRED CONSIDERATION

 

3.1METHOD OF DELIVERY OF DEFERRED CONSIDERATION

 

At least three (3) Business Days prior to the Deferred Consideration Payment
Date determined in accordance with the Arrangement Agreement, Akerna shall
provide the Rights Agent with a written notice setting out the Deferred
Consideration Payment Date, the amount and kind of Deferred Consideration to be
issued to the Holders in accordance with the Deferred Consideration Statement
finally determined in accordance with the Arrangement Agreement, together with a
detailed description of the calculation thereof in accordance with Section 3.2.

 



- 12 -



 

3.2PAYMENT MECHANISM

 

(a)The aggregate number of Exchangeable Shares to be issued in respect of all
Rights held by the Holders shall be equal to the quotient obtained by dividing:
(i) the amount of the Deferred Consideration payable in accordance with Section
2.2, divided by (ii) the 20 day volume weighted average price of the Akerna
Shares (converted to Canadian dollars from US dollars using the Exchange Rate as
of the Deferred Consideration Payment Date) as quoted on the NASDAQ on the last
trading day immediately preceding the Deferred Consideration Payment Date.

 

(b)Following the determination of the aggregate number of Exchangeable Shares to
be issued in accordance with Section 3.2(a), the Shareholder Representative
shall provide written notice (the “Allocation Notice”) to the Rights Agent,
Akerna and Exchangeco setting forth the Seller Representative’s final
determination with respect to number of Exchangeable Shares payable in respect
of each Right, together with instructions for the issuance of Exchangeable
Shares to each Holder of a Right in satisfaction of the obligations of Akerna
and Exchangeco thereunder.

 

(c)On the Deferred Consideration Payment Date, Akerna and Exchangeco shall cause
the Rights Agent to deliver Exchangeable Shares to the Holders in accordance
with the instructions set forth in the Allocation Notice.

 

(d)No certificates or other entitlements to fractional Exchangeable Shares shall
be issued to any Holder, and any Holder otherwise entitled to a fractional
interest in an Exchangeable Share will receive the nearest whole number of
Exchangeable Shares (with fractions equal to or greater than 0.5 being rounded
up and fractions less than 0.5 being rounded down).

 

3.3CANCELLATION OF RIGHTS

 

At the Termination Date, all Rights Certificates shall be cancelled.

 

3.4RIGHTS VOID

 

The Rights shall, as at the Termination Date, be null, void and of no effect.

 

3.5ACCOUNTING AND RECORDING

 

Exchangeco shall cause its registrar and transfer agent to account to the Rights
Agent with respect to the issuance of Exchangeable Shares as soon as reasonably
practicable upon such issuance. Such accounting will include the particulars of
the issuance of Exchangeable Shares pursuant to the Rights, including the names
and addresses of the Persons who become holders of Exchangeable Shares pursuant
to the Rights and the certificate numbers. The Rights Agent shall rely, and
shall be protected in so doing, upon the certificate of Exchangeco or of its
registrar and transfer agent and any other document filed by Exchangeco pursuant
to this Section for all purposes.

 

Any instruments, from time to time received by the Rights Agent, shall be
received in trust for, and shall be segregated and kept apart by the Rights
Agent in trust for, Akerna.

 



- 13 -



 

ARTICLE 4
COVENANTS OF AKERNA AND EXCHANGECO

 

4.1MAINTENANCE

 

So long as any Rights are outstanding, each of Akerna and Exchangeco shall use
its commercially reasonable efforts to at all times maintain its existence,
carry on and conduct its business, and that of its material subsidiaries, in
accordance with good business practice.

 

4.2TO PAY RIGHTS AGENT REMUNERATION AND EXPENSES

 

Akerna covenants that it shall pay to the Rights Agent from time to time
reasonable remuneration for its services hereunder and shall pay or reimburse
the Rights Agent upon its request for all expenses, disbursements and advances
incurred or made by the Rights Agent in the administration or execution of its
duties hereunder (including the reasonable compensation and the disbursements of
its Counsel and all other advisors and assistants not regularly in its employ)
both before any default hereunder and thereafter until all duties of the Rights
Agent hereunder shall be finally and fully performed and even after the
termination of this Indenture, except any such expenses, disbursement or advance
as may arise out of or result from the Rights Agent’s gross negligence, wilful
misconduct or bad faith. Such remuneration which shall remain unpaid for a
period of 30 Business Days after invoicing shall incur interest at the rate then
charged by the Rights Agent to its corporate clients. The Rights Agent shall not
have any recourse against the securities or any other property held by it
pursuant to this Indenture for payment of its fees. This Section 4.2 shall
survive the resignation or removal of the Rights Agent and the termination and
discharge of this Indenture. The Rights Agent shall have no obligation to take
any action under this Indenture so long as any payment remains due to the Rights
Agent for any reasonable fees, expenses and disbursements.

 

4.3TO PERFORM COVENANTS

 

Each of Akerna and Exchangeco shall perform and carry out all of the acts or
things to be done by it as provided in this Indenture and shall promptly advise
the Rights Agent in writing of any material default by Akerna or Exchangeco in
the performance of its covenants hereunder.

 

4.4RIGHTS AGENT MAY PERFORM COVENANTS

 

If Akerna or Exchangeco fails to perform any of its covenants contained in this
Indenture, the Rights Agent, upon receipt of written notice from Akerna or
Exchangeco of such failure to perform, shall notify the Shareholder
Representative of such failure on the part of Akerna or may itself perform any
of the covenants capable of being performed by it but, subject to ARTICLE 9,
shall be under no obligation to perform said covenants or to notify the
Shareholder Representative that it is doing so. All sums expended or advanced by
the Rights Agent in so doing shall be repayable as provided in Section 4.2, but
the Rights Agent shall not be required to expend or risk its own funds. No such
performance, expenditure or advance by the Rights Agent shall relieve Akerna of
any default hereunder or of its continuing obligations under the covenants
herein contained.

 



- 14 -



 

4.5CREATION AND ISSUE OF THE RIGHTS

 

Akerna and Exchangeco are each duly authorized to create and issue the Rights
and, the Rights, when issued and countersigned as herein provided, shall be
valid and enforceable against Akerna and Exchangeco and, subject to the
provisions of this Indenture, Akerna and Exchangeco shall cause the Exchangeable
Shares, to be issued pursuant to ARTICLE 3 under this Indenture and cause the
certificates representing such Exchangeable Shares to be duly issued and
delivered in accordance with the Right Certificates and the terms hereof. At all
times prior to and as at the Termination Date, while any of the Rights are
outstanding, Exchangeco shall reserve, and Akerna shall cause Exchangeco to
reserve, and there shall be conditionally allotted but unissued out of
Exchangeco’s authorized capital that number of Exchangeable Shares sufficient to
enable Akerna and Exchangeco to meet their respective obligations hereunder. All
Exchangeable Shares issued pursuant to the Rights shall be issued as fully paid
and non-assessable. Akerna and Exchangeco shall make or cause to be made all
requisite filings, and pay all applicable fees, under applicable securities laws
to report the issuance of Exchangeable Shares pursuant to the Rights.

 

ARTICLE 5
ROLE OF RIGHTS AGENT

 

5.1ROLE AS RIGHTS AGENT

 

The Rights Agent accepts its duties and responsibilities under this Indenture
solely as a custodian, bailee and agent, and no trust is intended to be, or is
or shall be, created hereby, except as otherwise expressly stated herein, and
the Rights Agent shall owe no duty hereunder as a trustee, except as otherwise
expressly stated herein.

 

ARTICLE 6
ENFORCEMENT

 

6.1SUITS BY HOLDERS OF RIGHTS

 

All or any of the rights conferred upon any Holder by any of the terms of the
Rights Certificates or this Indenture may be enforced on behalf of the Holders
(or any of them) by the Shareholder Representative by appropriate legal
proceedings but without prejudice to the right which is hereby conferred upon
the Rights Agent to proceed in its own name to enforce each and all of the
provisions herein contained for the benefit of the Holders.

 

6.2WAIVER OF DEFAULT

 

Upon the happening of any default hereunder, the Shareholder Representative
shall have the power by requisition in writing to instruct the Rights Agent to
waive any default hereunder and the Rights Agent shall thereupon waive the
default upon such terms and conditions as shall be prescribed in such
requisition, provided that no delay or omission of the Rights Agent or of the
Shareholder Representative, as applicable, to exercise any right or power
accruing upon any default shall impair any such right or power or shall be
construed to be a waiver of any such default or acquiescence therein and
provided further that no act or omission either of the Rights Agent or the
Shareholder Representative in the premises shall extend to or be taken in any
manner whatsoever to affect any subsequent default hereunder or the rights
resulting therefrom.

 



- 15 -



 

ARTICLE 7
SUCCESSOR ENTITIES

 

7.1CERTAIN REQUIREMENTS

 

Prior to the Termination Date, neither Akerna nor Exchangeco shall, directly or
indirectly, sell, transfer or otherwise dispose of all or substantially all of
their respective properties and assets as an entirety to any other Person and
shall not amalgamate or merge with or into any other Person (any such other
Person being herein referred to as a “Successor Entity”) unless:

 

(a)the Successor Entity executes, before or contemporaneously with the
consummation of any such transaction, an indenture supplemental hereto together
with such other instruments as are satisfactory to the Rights Agent and in the
opinion of Counsel are necessary or advisable to evidence the assumption by the
Successor Entity of the due and punctual observance and performance of all the
covenants and obligations of Akerna under this Indenture; and

 

(b)such transaction shall be to the satisfaction of the Rights Agent, acting
reasonably, and in the opinion of Counsel, be upon such terms so as to
substantially preserve and not impair or reduce in any material respect the
rights, and powers of the Rights Agent or of the Holders hereunder, including,
for certainty, the economic rights, entitlements and interests of the Holders
(or any of them) hereunder.

 

7.2VESTING OF POWERS IN SUCCESSOR ENTITY

 

Whenever the conditions of Section 7.1 have been duly observed and performed, a
Successor Entity shall possess and from time to time may exercise each and every
right and power of Akerna and/or Exchangeco under this Indenture in the name of
Akerna and/or Exchangeco or otherwise and any act or proceeding by any provision
of this Indenture required to be done or performed by any Directors or officers
of Akerna and/or Exchangeco may be done and performed with like force and effect
by the Directors or officers of such Successor Entity.

 

ARTICLE 8
NOTICES

 

8.1NOTICE TO AKERNA AND THE RIGHTS AGENT

 

(a)Unless herein otherwise expressly provided, any notice to be given hereunder
to Akerna, the Rights Agent and/or the Shareholder Representative (for and on
behalf of the Holders) shall be deemed to be validly given if delivered or if
sent by registered letter, postage prepaid, or by electronic transmission:

 

if to Akerna or Exchangeco: Akerna Corp.   1601 Arapahoe Street   Denver, CO
80202   Email: john.fowle@akerna.com     Attention: John Fowle, Chief Financial
Officer

 



- 16 -



 

with a copy to: Dentons Canada LLP   15th Floor, Bankers Court, 850 – 2nd Street
S.W.   Calgary, Alberta T2P 0R8   Email: bennett.wong@dentons.com     Attention:
Bennett Wong     if to the Rights Agent: Odyssey Trust Company   1230, 300 5th
Avenue S.W.   Calgary, Alberta T2P 3C4   Email: corptrust@odysseytrust.com    
Attention: VP, Corporate Trust     if to the Shareholder   Representative: John
Prentice   629 Eastern Avenue, Building B   Toronto, Ontario M4M 1E4   Email:
john.prentice@ampleorganics.com

 

and any such notice delivered in accordance with the foregoing shall be deemed
to have been received on the date of delivery or if sent by electronic
transmission, on the first Business Day following such transmission or, if
mailed, on the fifth Business Day following the date of the postmark on such
notice.

 

(b)Akerna, the Shareholder Representative or the Rights Agent, as the case may
be, may from time to time notify the others in the manner provided in Subsection
8.1(a) of a change of address which, from the effective date of such notice and
until changed by like notice, shall be the address of Akerna or the Rights
Agent, as the case may be, for all purposes of this Indenture.

 

ARTICLE 9
CONCERNING THE RIGHTS AGENT

 

9.1NO CONFLICT OF INTEREST

 

The Rights Agent represents to Akerna that to the best of its knowledge, at the
date of the execution and delivery of this Indenture there exists no material
conflict of interest in its role as a fiduciary hereunder. In the event of a
material conflict of interest arising in the Rights Agent’s role as fiduciary
hereunder the Rights Agent shall, as soon as practicable but in any case within
20 days after ascertaining that it has such material conflict of interest,
either eliminate the same or assign its trust hereunder to a successor rights
agent approved by Akerna. Notwithstanding the foregoing provisions of this
section, if any such material conflict of interest exists or hereafter shall
exist, the validity and enforceability of this Indenture and the Rights
Certificate(s) shall not be affected in any manner whatsoever by reason hereof.

 



- 17 -



 

9.2REPLACEMENT OF RIGHTS AGENT

 

(a)The Rights Agent may resign its trust and be discharged from all further
duties and liabilities hereunder by giving to Akerna at least 45 days’ notice in
writing or such shorter notice as Akerna may accept as sufficient. The
Shareholder Representative shall have the power at any time to remove the
existing Rights Agent and to appoint a new rights agent. If the Rights Agent
resigns or is removed by the Shareholder Representative or is dissolved, becomes
bankrupt, goes into liquidation or otherwise becomes incapable of acting
hereunder, Akerna shall forthwith appoint a new rights agent unless a new rights
agent has already been appointed by the Shareholder Representative; failing such
appointment by Akerna, the retiring Rights Agent or the Shareholder
Representative may apply to a court of competent jurisdiction, on such notice as
such court may direct, for the appointment of a new rights agent; but any new
rights agent so appointed by Akerna or by such court shall be subject to removal
as aforesaid by the Shareholder Representative. Any new rights agent appointed
under any provision of this section must be a corporation authorized to carry on
the business of a trust company in one or more provinces of Canada and, if
required by the applicable trust indenture legislation of any other province or
territory, in that other province or territory, and must be a corporation which
is independent of Akerna and has no material conflict of interest. On any new
appointment the new rights agent shall be vested with the same powers, rights,
duties and responsibilities as if it had been originally named herein as Rights
Agent.

 

(b)Any entity into which the Rights Agent may be merged or with which it may be
consolidated or amalgamated or any entity resulting from any merger,
consolidation or amalgamation to which the Rights Agent shall be a party or any
entity succeeding to the trust business of the Rights Agent, shall be the
successor rights agent under this Indenture without the execution of any
instrument or any further act.

 

9.3EVIDENCE, EXPERTS AND ADVISERS

 

(a)In addition to the reports, certificates, opinions and other evidence
required by this Indenture, Akerna and Exchangeco shall furnish to the Rights
Agent such additional evidence of compliance with any provision hereof, and in
such form, as may be prescribed by any trust indenture legislation or as the
Rights Agent may reasonably require by written notice to Akerna.

 

(b)In the exercise of its rights and duties hereunder, the Rights Agent may, if
it is acting in good faith, rely as to the truth of the statements and the
accuracy of the opinions expressed in statutory declarations, opinions, reports,
written requests, consents, or orders of Akerna, certificates of Akerna or other
evidence furnished to the Rights Agent pursuant to any provision hereof or any
trust indenture legislation or pursuant to a request of the Rights Agent, not
only as to its due execution and the validity and effectiveness of its
provisions, but also to the truth and acceptability of any information therein
contained which the Rights Agent in good faith believes to be genuine.

 

(c)Proof of the execution of an instrument in writing, including a Holders’
Request, by any Holder may be made by the certificate of a notary public, or
other officer with similar powers, that the Person signing such instrument
acknowledged to it the execution thereof, or by an affidavit of a witness to
such execution or in any other manner which the Rights Agent may consider
adequate.

 

(d)The Rights Agent may, at the expense of Akerna employ or retain such counsel,
accountants, appraisers or other experts or advisers as it may reasonably
require for the purpose of discharging its duties hereunder and may pay
reasonable remuneration for all services so performed by any of them, without
taxation of costs of any counsel, and shall not be responsible for any
misconduct or negligence on the part of any such experts or advisers who have
been appointed with due care by the Rights Agent.

 



- 18 -



 

9.4RIGHTS AGENT MAY DEAL IN SECURITIES

 

Subject to Section 9.1, the Rights Agent may buy, sell, lend upon and deal in
securities of Akerna and generally contract and enter into financial
transactions with Akerna or otherwise, without being liable to account for any
profits made thereby.

 

9.5RIGHTS AGENT NOT ORDINARILY BOUND

 

Except as otherwise specifically provided herein, the Rights Agent shall not be
bound to give notice to any Person of the execution hereof, nor to do, observe
or perform or see to the observance or performance by Akerna of any of the
obligations herein imposed upon Akerna or of the covenants on the part of Akerna
herein contained.

 

9.6RIGHTS AGENT NOT REQUIRED TO GIVE SECURITY

 

The Rights Agent shall not be required to give any bond or security in respect
of the execution of the trusts and powers of this Indenture or otherwise in
respect of the premises.

 

9.7RIGHTS AGENT NOT REQUIRED TO GIVE NOTICE OF DEFAULT

 

The Rights Agent shall not be bound to give any notice or do or take any act,
action or proceeding by virtue of the powers conferred on it hereby unless and
until it shall have been required to do so under the terms hereof; nor shall the
Rights Agent be required to take notice of any default hereunder, unless and
until notified in writing of such default, which notice shall distinctly specify
the default desired to be brought to the attention of the Rights Agent and in
the absence of any such notice the Rights Agent may for all purposes of this
Indenture conclusively assume that no default has been made in the observance or
performance of any of the representations, warranties, covenants, agreements or
conditions contained herein. Any such notice shall in no way limit any
discretion herein given to the Rights Agent to determine whether or not the
Rights Agent shall take action with respect to any default.

 

9.8ACCEPTANCE OF APPOINTMENT

 

The Rights Agent hereby accepts its appointment as Rights Agent and its duties
and obligations in this Indenture declared and provided for and agrees to
perform them upon the terms and conditions herein set forth and to hold and
exercise the rights, privileges and benefits conferred upon it hereby, subject
to all the terms and conditions herein set forth, until discharged therefrom by
resignation or other lawful removal.

 

9.9DUTIES OF RIGHTS AGENT

 

The Rights Agent, in exercising its powers and discharging its duties hereunder,
shall:

 

(a)act honestly and in good faith with a view to the best interests of the
Holders; and




- 19 -



 

(b)exercise the care, diligence and skill that a reasonably prudent rights agent
would exercise in comparable circumstances.

 

9.10ACTIONS BY RIGHTS AGENT

 

(a)Subject only to Section 9.9, the obligation of the Rights Agent to commence
or continue any act, action or proceeding for the purpose of enforcing any
rights of the Rights Agent or the Holders hereunder shall be conditional upon
the Holders delivering to the Rights Agent:

 

(i)a written request by the Shareholder Representative directing the Rights
Agent to take such act, action, or proceeding;

 

(ii)sufficient funds to commence or continue such act, action or proceeding; and

 

(iii)an indemnity reasonably satisfactory to the Rights Agent to protect and
hold harmless the Rights Agent against the costs, charges and expenses and
liabilities to be incurred thereby and any loss and damages it may suffer by
reason thereof.

 

(b)None of the provisions contained in this Indenture shall require the Rights
Agent to expend or risk its own funds or otherwise incur financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers unless indemnified and funded as aforesaid.

 

(c)The Rights Agent may, before commencing or at any time during the continuance
of any such act, action or proceeding, require the Shareholder Representative
(for and on behalf of the Holders), at whose instance it is acting, to deposit
with the Rights Agent the Rights held by them, for which Rights the Rights Agent
shall issue receipts.

 

9.11PROTECTION OF RIGHTS AGENT

 

By way of supplement to the provisions of any law for the time being relating to
trustees it is expressly declared and agreed as follows:

 

(a)the Rights Agent shall not be liable for or by reason of any statements of
fact or recitals in this Indenture or in the Rights Certificates (except the
representation contained in Section 9.1 or in the certificate of the Rights
Agent on the Rights Certificates) or be required to verify the same, but all
such statements or recitals are and shall be deemed to be made by Akerna;

 

(b)nothing herein contained shall impose any obligation on the Rights Agent to
see to or to require evidence of the registration or filing (or renewal thereof)
of this Indenture or any instrument ancillary or supplemental hereto; and

 

(c)the Rights Agent shall not be bound to give notice to any Person or Persons
of the execution hereof.

 



- 20 -



 

9.12INDEMNIFICATION OF THE RIGHTS AGENT

 

The Rights Agent, its officers, directors, agents and employees shall at all
times be indemnified and saved harmless by Akerna from and against all claims,
demands, losses, actions, causes of action, suits, proceedings, costs, charges,
expenses, assessments, judgements, damages and liabilities whatsoever arising in
connection with this Indenture, including, without limitation, those arising out
of or related to actions taken or omitted to be taken by the Rights Agent
contemplated hereby, reasonable expert consultant and legal fees and
disbursements on a solicitor and client basis and reasonable costs and expenses
incurred in connection with the enforcement of this indemnity, which the Rights
Agent may suffer or incur, whether at law or in equity, in any way caused by or
arising, directly or indirectly, in respect of any act, deed, matter or thing
whatsoever made, done, acquiesced in or omitted in or about or in relation to
the execution of its duties as Rights Agent. The foregoing provisions of this
section do not apply to the extent that in any circumstance there have been acts
of gross negligence, wilful misconduct, or bad faith by the Rights Agent. This
indemnity shall survive the termination or discharge of this Indenture and the
resignation or removal of the Rights Agent.

 

9.13THIRD PARTY INTERESTS

 

Each party to this Indenture hereby represents to the Rights Agent that any
account to be opened by, or interest to held by the Rights Agent in connection
with this Indenture, for or to the credit of such party, either: (a) is not
intended to be used by or on behalf of any third party; or (b) is intended to be
used by or on behalf of a third party, in which case such party hereto agrees to
complete and execute forthwith a declaration in the Rights Agent’s prescribed
form as to the particulars of such third party.

 

9.14NOT BOUND TO ACT / ANTI-MONEY LAUNDERING

 

The Rights Agent shall retain the right not to act and shall not be liable for
refusing to act if, due to a lack of information or for any other reason
whatsoever, the Rights Agent, in its sole judgment, determines that such act
might cause it to be in non-compliance with any applicable anti-money
laundering, anti-terrorist or economic sanctions legislation, regulation or
guideline. Further, should the Rights Agent, in its sole judgment, determine at
any time that its acting under this Indenture has resulted in its being in
non-compliance with any applicable anti-money laundering, anti-terrorist or
economic sanctions legislation, regulation or guideline, then it shall have the
right to resign on 10 days written notice to Akerna, provided: (a) that the
Rights Agent’s written notice shall describe the circumstances of such
non-compliance; and (b) that if such circumstances are rectified to the Rights
Agent’s satisfaction within such 10 day period, then such resignation shall not
be effective.

 

9.15PRIVACY LAWS

 

The parties acknowledge that the Rights Agent may, in the course of providing
services hereunder, collect or receive financial and other personal information
about such parties and/or their representatives, as individuals, or about other
individuals related to the subject matter hereof, and use such information for
the following purposes: (a) to provide the services required under this
Indenture and other services that may be requested from time to time; (b) to
help the Rights Agent manage its servicing relationships with such individuals;
(c) to meet the Rights Agent’s legal and regulatory requirements; and (d) if
Social Insurance Numbers are collected by the Rights Agent, to perform tax
reporting and to assist in verification of an individual’s identity for security
purposes.

 



- 21 -



 

Each party acknowledges and agrees that the Rights Agent may receive, collect,
use and disclose personal information provided to it or acquired by it in the
course of its acting as agent hereunder this Indenture for the purposes
described above and, generally, in the manner and on the terms described in its
Privacy Code, which the Rights Agent shall make available on its website,
www.odysseytrust.com, or upon request, including revisions thereto. The Rights
Agent may transfer personal information to other companies in or outside of
Canada that provide data processing and storage or other support in order to
facilitate the services it provides.

 

Further, each party agrees that it shall not provide or cause to be provided to
the Rights Agent any personal information relating to an individual who is not a
party to this Indenture unless the that party has assured itself that such
individual understands and has consented to the aforementioned uses and
disclosures.

 

9.16FORCE MAJEURE

 

Except for the payment obligations of Akerna contained herein, neither party
shall be liable to the other, or held in breach of this Indenture, if prevented,
hindered, or delayed in the performance or observance of any provisions
contained herein by reason of act of God, riots, terrorism, acts of war,
epidemics, governmental action or judicial order, earthquakes, economic
sanctions or any other similar causes (including, but not limited to,
mechanical, electronic or communication interruptions, disruptions or failures).
Performance times under this Indenture shall be extended for a period of time
equivalent to the time lost because of any delay that is excusable under this
section.

 

ARTICLE 10
SUPPLEMENTAL INDENTURES

 

10.1SUPPLEMENTAL INDENTURES

 

The Rights Agent may, without the consent or concurrence of the Holders, by
supplemental Indenture or otherwise, concur with Akerna in making any changes or
corrections in this Indenture which it has been advised by Counsel are required
for the purpose of curing or correcting any ambiguity or defective or
inconsistent provision or clerical omission or mistake or manifest error
contained herein or in any deed or indenture supplemental or ancillary hereto,
provided that the Rights Agent, relying on the opinion of Counsel, the rights of
the Rights Agent and of the Holders are in no way prejudiced thereby.

 

ARTICLE 11
GENERAL PROVISIONS

 

11.1EXECUTION

 

This Indenture may be simultaneously executed in several counterparts, and may
be executed by facsimile or other means of electronic communication producing a
printed copy, each of which when so executed shall be deemed to be an original
and such counterparts together shall constitute one and the same instrument and
notwithstanding their date of execution they shall be deemed to be dated as of
the date hereof.

 



- 22 -



 

11.2AMENDMENT

 

This provisions of this Indenture may be waived, altered, amended or
supplemented, in whole or in part, only by a writing signed by Akerna, the
Shareholder Representative and the Rights Agent.

 

11.3FORMAL DATE

 

This Indenture may be referred to as bearing the formal date July ___, 2020
irrespective of the actual date of execution hereof.

 

11.4SATISFACTION AND DISCHARGE OF INDENTURE

 

Upon the Termination Date, this Indenture shall cease to be of any force and
effect and the Rights Agent, on demand of and at the cost and expense of Akerna
and upon delivery to the Rights Agent of a certificate of Akerna stating that
all conditions precedent to the satisfaction and discharge of this Indenture
have been complied with, shall execute instruments as requested by Akerna
acknowledging satisfaction of and discharging this Indenture. Notwithstanding
the foregoing, the indemnities provided to the Rights Agent by Akerna hereunder
shall remain in full force and effect and survive the termination of this
Indenture.

 

11.5PROVISIONS OF INDENTURE AND RIGHTS FOR THE SOLE BENEFIT OF PARTIES AND
HOLDERS

 

Nothing in this Indenture or in the Rights Certificates, expressed or implied,
shall give or be construed to give to any Person other than the parties thereto
and the Holders, as the case may be, any legal or equitable right, remedy or
claim under this Indenture, or under any covenant or provision herein or therein
contained, all such covenants and provisions being for the sole benefit of the
parties hereto and the Holders.

 

11.6WITHHOLDING

 

Each of Akerna, Exchangeco and the Rights Agent shall be entitled to deduct and
withhold from any amounts or property to be issued, paid, assigned or conveyed
hereunder, such amounts as Akerna, Exchangeco or the Rights Agent, as the case
may be, is required to deduct and withhold with respect to such payment or
transfer under the Income Tax Act (Canada) or any provision of federal,
provincial, state, local or foreign tax law. In lieu of withholding such amounts
Akerna, Exchangeco and the Rights Agent shall be entitled to otherwise recover
or to require a Holder to provide for such applicable taxes. To the extent that
amounts are so withheld, such withheld amounts shall be treated for all purposes
hereof as having been paid to the relevant Holder, provided that such withheld
amounts are actually remitted to the appropriate taxing authority.

 

[Remainder of this page left intentionally blank]

 

- 23 -



 

IN WITNESS WHEREOF the parties hereto have executed this Indenture under the
hands of their proper officers in that behalf.

 

  By: /s/ John Prentice     Name:    John Prentice, exclusively in his capacity
as Shareholder Representative

 

  Akerna Canada Ample Exchange Inc.       By: /s/ Jessica Billingsley      Name:
Jessica Billingsley     Title: Chief Financial Officer

 

  AKERNA CORP.       By: /s/ John Fowle     Name: John Fowle     Title: Chief
Financial Officer

 

  ODYSSEY TRUST COMPANY       By: /s/ Dan Sander      Name: Dan Sander    
Title: Authorized Officer   By: /s/ Amy Douglas      Name: Amy Douglas    
Title: Authorized Officer

 

- 24 -



 

SCHEDULE “A”

 

FORM OF RIGHTS CERTIFICATE

 

(see attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 25 -



 

THIS IS SCHEDULE “A” to the Rights Indenture made as of July ___, 2020 between
Akerna Corp., Akerna Canada Ample Exchange Inc., John Prentice, as Shareholder
Representative, and Odyssey Trust Company, as Rights Agent.

 

RIGHTS CERTIFICATE

 

AKERNA CORP.

(a corporation existing under the laws of Delaware)

(“Akerna”)

 

RIGHTS CERTIFICATE NO. ____________________________

 

ONE RIGHT, entitling the holder to acquire such share of the Deferred
Consideration as specified in Section 2.2 of the Rights Indenture (as defined
below).

 

THIS IS TO CERTIFY THAT
____________________________________________________________

 

(the “holder”) is the registered holder of a right (the “Right”) entitling the
holder to receive Exchangeable Shares all on the terms and conditions set out in
a rights indenture (the “Rights Indenture”) between Akerna, Exchangeco, John
Prentice, as Shareholder Representative, and Odyssey Trust Company dated July
___, 2020.

 

The Right represented by this certificate is issued under and pursuant to the
Rights Indenture. Reference is made to the Rights Indenture and any instruments
supplemental thereto for a full description of the rights of the holders of the
Rights and the terms and conditions upon which the Rights are, or are to be,
issued and held, with the same effect as if the provisions of the Rights
Indenture and all instruments supplemental thereto were herein set forth. By
acceptance hereof, the holder assents to all provisions of the Rights Indenture.
In the event of a conflict between the provisions of this Rights Certificate and
the Rights Indenture, the provisions of the Rights Indenture shall govern.
Capitalized terms used in the Rights Indenture have the same meaning herein as
therein, unless otherwise defined.

 

The registered holder of this Rights Certificate may, at any time prior to the
close of business on the last Business Day immediately preceding the Termination
Date, upon surrender hereof to the Rights Agent at its offices in the city of
Calgary, Alberta, exchange this Rights Certificate for other Rights Certificates
entitling the holder to acquire, in the aggregate, the same Deferred
Consideration as may be acquired under this Rights Certificate.

 

The holding of the Right evidenced by this Rights Certificate shall not
constitute the holder hereof a shareholder of Akerna or Exchangeco or entitle
the holder to any right or interest in respect thereof except as expressly
provided in the Rights Indenture and in this Rights Certificate.

 

The Right evidenced by this Rights Certificate may only be transferred in
accordance with the terms of the Rights Indenture and upon compliance with such
reasonable requirements as the Rights Agent may prescribe.

 

This Rights Certificate shall not be valid for any purpose whatever unless and
until it has been certified by or on behalf of the Rights Agent.

 

Time shall be of the essence hereof.

 

 



 

IN WITNESS WHEREOF Akerna has caused this Rights Certificate to be signed by its
duly authorized officer as of July ___, 2020.

 

  AKERNA CORP.       Per:             (Authorized Signatory)

 

  Akerna Canada Ample Exchange Inc.       Per:       (Authorized Signatory)

 

Certified by:

 

ODYSSEY TRUST COMPANY

Rights Agent

      Per:       (Authorized Signatory)         Per:       (Authorized
Signatory)  

 

 

 



 

 